Citation Nr: 1221397	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  09-08 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2. Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left hip disability.

4.  Entitlement to service connection for a right hip disability.

5.  Entitlement to service connection for a left ankle disability.

6.  Entitlement to service connection for a right ankle disability.

7.  Entitlement to service connection for residuals of chest/rib injury.

8.  Entitlement to service connection for residuals of right eye injury.

9.  Entitlement to a total disability rating based upon individual unemployability.

REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to October 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In June 2010, and again in December 2010, the Board remanded the case for additional development.

The issue of entitlement to service connection for a left knee disability and entitlement to a total disability rating based upon individual unemployability (TDIU benefits) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran currently has a right knee disability related to his military service.

2.  The preponderance of the evidence is against a finding that the Veteran currently has a left or right hip disability related to his military service.

3.  The preponderance of the evidence is against a finding that the Veteran currently has a left or right ankle disability related to his military service.

4.  The preponderance of the evidence is against a finding that the Veteran currently has any residuals of an inservice chest/rib injury or an inservice right eye injury.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The criteria for service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  The criteria for service connection for a right hip disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

4.  The criteria for service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

5.  The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

6.  The criteria for service connection for residuals of chest/rib injury have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

7.  The criteria for service connection for residuals of right eye injury have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran received appropriate notice in the RO's February 2007 letter.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The RO has obtained all of the Veteran's service treatment records, as well as his identified post service treatment records.  In January 2011, the Veteran underwent VA eye and joint examinations.  An addendum to the VA eye examination was later obtained in December 2011.  These examinations were conducted by examiners who reviewed the Veteran's claims file, the history of the conditions with the Veteran, examined the Veteran, and included rationale for the conclusions reached.  These examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Veteran contends that the rationale provided by the VA examiners in support of their medical opinions were not adequate.  The Board disagrees with this contention.  The VA examiners considered the Veteran's contentions, the treatment documented within his inservice and post service treatment records, and the findings shown on his current physical examination.  Thereafter, the VA examiners provided medical opinions, which included citations to evidence supporting the opinions provided.  While the Veteran may disagree with the medical opinions provided, they are, as discussed more fully below, not lacking in supporting rationale.

There is no sign in the record that additional evidence relevant to the issues being addressed is available and not part of the record.  See Pelegrini, 18 Vet. App. at 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance affects the outcome of this case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 473.  

The Board remanded this matter in June 2010, and again in December 2010, for additional evidentiary development including obtaining medical opinions.  The requested medical opinions were obtained through VA eye and joint examinations conducted in January 2011, and a December 2011 addendum to the eye examination.  Accordingly, the directives of the Board's June 2010 and December 2010 remands have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).

I.  Service Connection Claims

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, supra.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

II.  Military Service History

The Veteran served on active duty in the United States Marine Corps from October 1986 to October 1990.  A September 1986 entrance examination noted essentially normal findings throughout.

In March 1987, the Veteran received treatment for an injured left knee after having been tackled during a football game.  The report concluded with an assessment of probable soft tissue trauma, medial collateral ligament (MCL).  An April 1987 treatment report noted that the Veteran did not attend his follow up orthopedic consultation, indicating that he was no longer having problems with his left knee.  

A July 1987 treatment report noted the Veteran's complaints for redness in the right eye.  The report concluded with an assessment of bacterial conjunctivitis.   

An August 1988 treatment report noted the Veteran's complaints of pain in the left side of his ribs and the right side of his groin.  Physical examination revealed clear lungs and discoloration to the right side of the chest.  An August 1988 x-ray examination of the chest noted that the Veteran had been hit by a bull.  X-ray examination of the chest was normal.  

A May 1989 treatment report noted the Veteran's complaints of a foreign object having fallen into his right eye while he was working on his truck's exhaust pipes.  Physical examination revealed redness, tenderness, and minimal swelling on the upper right eye lid.  

A November 1989 treatment report noted that the Veteran had been kicked in the right hip by a horse.  Physical examination revealed superficial abrasion, pain, and swelling in the right hip.  A December 1989 follow up treatment report noted an assessment of right hip contusion.  An April 1990 treatment report noted that the Veteran sought treatment for an abrasion to the inner right leg after having been stepped on by a horse.  The report concluded with an assessment of bruised right lower leg.

An August 1990 separation examination noted that the Veteran's eyes, lower extremities, and feet were all normal.  On a medical history completed at that time, the Veteran denied having any history of eye trouble, pain or pressure in chest, or trick or locked knee.  He did report having a history of foot trouble. 


A.  Right Knee Disability

The Veteran is seeking service connection for a right knee disability.  In a February 2007 statement, the Veteran indicated that he injured both of his knees while running wind sprints during physical training in 1987.  

The Veteran's service treatment records are silent as to any complaints or diagnosis of right knee disability.  His August 1990 separation examination found his lower extremities to be normal, and the Veteran denied having a history of trick or locked knee on a medical history report completed at that time.

A January 2008 VA examination for joints noted the Veteran's complaints of right knee pain for many years.  The Veteran denied any history of right knee trauma, and indicated that it began hurting on its own.  X-ray examination of the right knee revealed normal findings for the Veteran's age.  

A January 2011 VA examination for joints noted that the Veteran denied having any trauma to his right knee during service, and indicated that his right knee started to bother him when he had gotten out of service.  Physical examination of the right knee revealed tenderness, grinding and snaps, and no instability.  The report concluded with a diagnosis of right knee strain.  The VA examiner opined that the Veteran's right knee disability was not caused by or the result of his military service.  In support of this opinion, the VA examiner noted that there was no treatment for a right knee disability during service; that the Veteran's separation examination was silent as to any complaints concerning a right knee disability and noted normal findings of the lower extremity on physical examination; and that the Veteran denied having any right knee problems until after his discharge from the service.

The first complaint or reference of any kind referring to a right knee disability is shown to have occurred in 2007, 17 years after the Veteran's discharge from the service.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide the lengthy time period for which there is no clinical documentation of his low back condition).  

During his January 2011 VA examination, the Veteran denied any inservice trauma to his right knee and reported that this condition did not bother him until after his discharge from the service.

The Board finds the absence of any reference to a right knee disability for more than 25 years since his discharge from the service, the lack of any inservice treatment having been shown during service, the normal findings shown on his August 1990 separation examination, and the VA examiner's opinion concerning the etiology of this condition, to be most probative on the issue of whether the Veteran incurred or aggravated a right knee disability during service.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

The preponderance of the evidence is against the Veteran claim; there is no doubt to be resolved; and service connection for a right knee disability is not warranted.

C.  Bilateral Hip Disabilities

A January 2011 VA examination for joints included a diagnosis of bilateral hip strain.  Thus, the Veteran is shown to currently have bilateral hip disabilities.  

In February 2007, the Veteran filed his present claim seeking service connection for bilateral hip disability.  In a February 2007 statement, he alleged that he injured his left hip when he was kicked by a horse during service.  During his January 2011 VA examination for joints, the Veteran reported having occasional popping and pain in the left hip since being kicked in the hip during service.  He also indicated that his right hip aches as a result of compensating for his left hip.

The Veteran's service treatment records failed to reveal any complaints of or treatment for a left hip disability.  As for his right hip, a November 1989 inservice treatment report noted that the Veteran had been kicked in the right hip by a horse.  Physical examination revealed superficial abrasion, pain and swelling in the right hip.  A December 1989 follow up treatment report noted an assessment of right hip contusion.  An April 1990 treatment report noted that the Veteran sought treatment for abrasion to the inner right leg after having been stepped on by a horse.  The Veteran reported pain and swelling to the right leg.  The report concluded with an assessment of bruised right lower leg.  An August 1990 separation examination noted examination findings of normal lower extremities.  

To the extent the Veteran contends that he has experienced a continuity of symptomatology from a left hip disability since his inservice participation in rodeo activities, the Board finds these contentions not credible.  His service treatment records refer to injuries to the right hip and right leg during service.  No inservice treatment for a left hip disability is shown.  Moreover, the injury to the right hip is shown to have resolved with treatment.  No subsequent treatment is shown after the April 1990 incident.  The Veteran's August 1990 separation examination was silent as to any complaints of hip pain, and physical examination revealed normal lower extremity findings.

Following his separation from military service, the first complaint or reference of any kind referring to a right or left hip disability is shown to have occurred upon the filing of the claim seeking service connection in 2007, 17 years after the Veteran's discharge from the service.  Mense v. Derwinski, 1 Vet. App. at 356.  

In the January 2011 VA examination for joints, the VA examiner opined that the Veteran's bilateral hip disabilities were not caused by or the result of his military service.  In support of this opinion, the VA examiner noted that the Veteran was not shown to have been treated at all for a left hip disability during service, and that his inservice right hip abrasion was shown to have healed up well.  

The Board finds the lack of any left hip disability complaints or treatment during service; the August 1990 separation examination showing normal lower extremities; the absence of any reference to a hip disability for more than 17 years following his discharge from the service; and the VA examiner's opinion concerning the etiology of these disabilities, to be most probative on the issues of whether the Veteran incurred or aggravated a right or left hip disability during service.  See Jandreau, 492 F. 3d at 1372.

The preponderance of the evidence is against the Veteran claims; there is no doubt to be resolved; and service connection for right or left hip disability is not warranted.

E. Bilateral Ankle Disabilities

The Veteran's service treatment records are silent as to any complaints or diagnoses of a right or left ankle disability during service.  An August 1990 separation examination revealed normal findings concerning the Veteran's lower extremities.  

Following his discharge from the service, a May 2005 private treatment report noted that the Veteran was seeking treatment for an inversion injury to the right ankle occurring 10 days earlier after walking on uneven ground.  The report stated:

His history with the right ankle is somewhat complex in the context over the last 8-10 years he's had six fairly significant ankle sprains.  However, he also tells me that this is the first time he has ever had any bruising associated with it.  He nonetheless sees this ankle as a bit of a problem in terms of some history of instability.

Physical examination of the right ankle revealed tenderness and fullness along the lateral aspect.  X-ray examination of the right ankle revealed no obvious evidence of bony change.  The report concluded with an impression of Grade 2 ankle sprain, right ankle.  A June 2005 follow up treatment report indicated that the Veteran's right ankle was doing better.

In a February 2007 statement, the Veteran alleged that he injured his ankles on several occasions while performing in an inservice rodeo team.  

A January 2011 VA examination for joints noted the Veteran's complaints of bilateral ankle pain.  The Veteran reported that his left ankle twisted when his left knee had given out, and had not been right since.  He denied having received any treatment for this condition during service, and reported that he had been told his right ankle became weak at the same time, but that he was never treated for it.  Physical examination of the ankles revealed instability and weakness, with redness, swelling and tenderness.  X-ray examinations of the right and left ankles were normal.  The report concluded with a diagnosis of bilateral ankle strain.  The VA examiner opined that the Veteran's right and left ankle disabilities were not caused by or the result of his military service.  In support of this opinion, the VA examiner noted that he Veteran's service treatment records did not reflect any treatment for an ankle disability.  The VA examiner also noted that post service treatment for the right ankle in October 2005 reported a history of right ankle pain over the past 8 to 10 years, which would be long after his discharge from the service.

The Veteran's contentions that he has experienced a continuity of symptomatology from right and/or left ankle disability since his inservice participation in rodeo activities are not credible.  Service treatment records fail to record any inservice history of an ankle injury, despite noting multiple other injuries relating to activities with horses and a bull.  His August 1990 separation examination noted normal findings concerning the Veteran's lower extremities.  Following his discharge from the service, no post service treatment for any ankle disability is shown until October 2005, 15 years after his discharge from the service.  Mense, 1 Vet. App. at 356.  Moreover, the October 2005 private treatment report noted the Veteran's history of right ankle problems for the past 8 to 10 years, which would still many years after his discharge from the service.  The report also fails to make any reference to any history of the Veteran's left knee having given out causing an ankle injury.

The Board finds the absence of any inservice treatment for an ankle disability; the normal lower extremity findings on his separation examination in August 1990; the absence of any reference to an ankle disability for 15 years after the Veteran's discharge from the service; and the VA examiner's opinion concerning the etiology of these conditions, to be most probative on the issue of whether the Veteran incurred or aggravated a right or left ankle disability during service.  See Jandreau.

The preponderance of the evidence is against the Veteran claims; there is no doubt to be resolved; and service connection for right ankle or left ankle disability is not warranted.

F.  Residuals of a Chest/Rib Injury and Right Eye Injury

The Veteran is seeking service connection for residuals of chest/rib injury and for residuals of right eye injury.  In a February 2007 statement, the Veteran indicated that he was stepped on by a bull causing injury to his chest and ribs during service.  He also reported having a piece of molten slag strike his right eye while using a cutting torch during service.  

Service treatment records support the Veteran's contentions concerning his inservice chest and eye injuries.  However, the Veteran, despite being requested by the RO in February 2007, failed to provide or identify any treatment records showing any current residuals of these injuries.  

Post service treatment reports are silent as to any current residuals of an inservice chest/rib injury and right eye injury.  

A January 2011VA physical examination noted the Veteran's inservice history of a chest injury.  Physical examination revealed lungs clear to auscultation, with no pain to palpation of the chest wall.  X-ray examination of the chest revealed normal findings.  The examination report concluded with a diagnosis of no current pathologic condition of the chest or ribs.  

A December 2011 VA eye examination addendum noted the Veteran's inservice history of a foreign body removal from the right eye.  An eye examination, however, revealed no residual ocular complications from this injury, no corneal scarring, and 20/20 vision in the right eye, without correction.  The VA examiner further noted that there was no right eye pathology found.

"In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that a symptom without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  

Given the lack of any currently diagnosed residual of chest/rib or right eye injuries, the preponderance of the evidence is against the Veteran's claims for service connection for residuals of chest/rib injury and for residuals of right eye injury; there is no doubt to be resolved; and service connection for these disabilities is not warranted.


ORDER

Service connection for a right knee disability is denied.

Service connection for a left hip disability is denied.

Service connection for a right hip disability is denied.

Service connection for a left ankle disability is denied.

Service connection for a right ankle disability is denied.

Service connection for residuals of a chest/rib injury is denied.

Service connection for residuals of a right eye injury is denied.


REMAND

The Veteran is seeking service connection for a left knee disability and entitlement to TDIU benefits.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.

Pursuant to the Board's December 2010 remand, the RO was to schedule the Veteran for an examination to obtain a medical opinion addressing whether any current left knee disability was incurred or aggravated during the Veteran's military service.  The VA examiner was also directed to include a detailed rationale for any opinion provided.

Service treatment records revealed an injury to the left knee.  Specifically, a March 1987 emergency care report noted that the Veteran injured his left knee when he was tackled playing football and it hit the ground.  Physical examination revealed pain to the medial collateral ligament (MCL) area of the left knee.  The report concluded with an assessment of probable soft tissue trauma, MCL.  A March 1987 treatment report noted that physical examination of the left knee revealed joint line pain, medial aspect.  The report concluded with an impression of bone contusion.  A March 1987 x-ray examination of the left knee revealed findings that were negative.  
An April 1987 treatment report noted that the Veteran did not attend his follow up orthopedic consultation, indicating that he was no longer having problems with his left knee.  

An August 1990 separation examination noted that the Veteran's lower extremities were normal.  On a medical history completed at that time, the Veteran denied having any history of a trick or locked knee.  

Following his separation from military service, a May 2003 private treatment report noted the Veteran's complaints of left knee pain and swelling.  The report noted that the Veteran was an ex-rodeo competitor and had fractured his back twice and injured both knees multiple times with what appears to be significant knee effusions over the last several years.  The report indicated that the Veteran was now retired from the rodeo, but was still active with horses, general exercise activity, and work.  The Veteran reported current left knee swelling and pain, without any specific trauma incident.  The report also stated, "[h]e is taking no medications, has not iced it or ACE wrapped it and in the past never treated his injuries or sought medical evaluation for them."  Physical examination of the left knee revealed tenderness to palpation, markedly over the lateral joint line posteriorly.  The report noted that the Veteran was unable to fully extend his left knee, and that it exhibited increased laxity compared to the right knee.  It concluded with an assessment of possible Baker's cyst and possible lateral meniscal tear in a probable ACL deficient knee.  The private physician suspected that the Veteran injured his left knee in the past during his multiple rodeo injuries and is now having problems.  The physician recommended obtaining an MRI of the left knee.

A June 2003 MRI report concluded with an impression of no ligament or meniscal pathology.  

A June 2003 follow up private treatment report noted that the Veterans' left knee pain was improving, but that he still had some stiffness, morning pain, and general knee pain.  The report noted that the Veteran was also aware that it is probably related to his multiple injuries from participating in rodeos.  The report concluded with an assessment of traumatic chondromalacia.  

In a February 2007 statement, the Veteran reported that he injured both of his knees while running wind sprints during physical training in 1987.  

In January 2008, a VA examination for joints was conducted.  X-ray examination of the left knee revealed normal findings for the Veteran's age.  The VA examiner opined that the Veteran's left knee was not caused by or the result of an injury during service.  In support of this opinion, the VA examiner noted that there was no evidence of degenerative arthritis in the left knee and that the inservice left knee injury is shown to have resolved in one month.  The VA examiner also cited that the Veteran reported a history of having injured his knee multiple times while in the rodeo. 

A June 2008 operative report noted that the Veteran underwent a left knee arthroscopy, with debridement and partial medial meniscectomy.

In January 2011, a VA examination for joints was conducted.  The VA examiner noted that the Veteran's claims file had been reviewed and acknowledged the Veteran's inservice history of rodeo activities.  Following a physical examination, the report concluded with a diagnosis of left medial meniscus tear.  The VA examiner opined that the Veteran's current left knee disability was not caused by or the result of his military service.  In support of this opinion, the VA examiner noted that the Veteran's inservice left knee treatment was in the anterior portion of the knee and his surgery in 2008 was for problems in the medial part of the knee.   The VA examiner also noted that post service treatment records showed a history of left knee injuries while in the rodeo, and that the Veteran's inservice knee treatment occurred from a football injury.

The Board finds the rationale provided by the VA examiner to be unclear.  The Veteran's service treatment records reference pain to the MCL area of the left knee in March 1987.  Thereafter, post service treatment records in 2003 reflect an assessment of possible Baker's cyst and possible lateral meniscal tear in a probable anterior cruciate ligament (ACL) deficient knee.  Thereafter in 2008, the Veteran is shown to have undergone a left knee arthroscopy, with debridement and partial medial meniscectomy.  The examiner's opinion to clearly address the 2003 treatment cast a shadow of uncertainty as to whether the inservice and post service treatment concerned different areas on the knee.

Under these circumstances, a supplemental medical opinion is required to address the issue of whether the Veteran's current left knee disability was related to his military service.  The opinion must be supported by a full and complete rationale.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The issue of service connection for a left knee disability is intertwined with the issue of entitlement to TDIU benefits.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Remand is required for RO consideration of the service connection issue before the Board can make a final determination on the issue of entitlement to TDIU benefits.


Accordingly, this case is Remanded for the following:

1.  The Veteran's entire claims folder, including this Remand, must be reviewed by the physician who conducted the January 2011 VA examination for joints, if available.  This review must include consideration of the Veteran's inservice and post service treatment reports.  Thereafter, the VA examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current left knee disability was related to his military service, including his inservice injury to the left knee in March 1987.  

A complete rationale for all opinions must be provided, which includes citations to pertinent facts and findings, and an explanation as to their significance in support of the opinion provided.  The rationale must specifically acknowledge the Veteran's inservice left knee treatment, as well as his post service treatment in 2003 and 2008 and address the significance, if any, of treatment for the anterior versus the medial portion of the knee.  

2.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, implement corrective procedures.

3.  After completing the above actions and any other development indicated, re-adjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond.  The appeal must then be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


